Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2004/0101275 A1) in view of Singh et al. (US 2017/0040694 A1) and/or Noh et al. (US 2018/0212475 A1) and Watanabe et al. (US 2004/0004789 A1) (and Applicant's admitted prior art with regard to claim 10).
	As per claim 1 (and analogously, as per claim 8), Abe (US 2004/0101275 A1) discloses a non-contact communication medium (e.g., 10) for a recording medium cartridge (e.g., MC, "magnetic tape cartridge" as per paragraph [0020, 0022], etc.), comprising: a circuit component (e.g. 10c - see Figs. 2(a)(b)) that has a memory unit capable of storing management 5information relating to the recording medium/medium cartridge therein (e.g., see, inter alia, paragraphs [0023, 0037, 0038, 0039, 0040, 0041, 0047, 0048], etc.); a support substrate (e.g., 10a) that inter alia, paragraphs [0002, 0023] of Abe (US 2004/0101275 A1). 
As per amended claims 1 and 8, the circuit component (10c) is electrically connected to the coil unit (10b) that is provided inside the recording medium cartridge (MC) - see Fig. 2(a) and paragraph [0023] of Abe (US 2004/0101275 A1).
Additionally, as per claim 8, a recording medium cartridge (e.g., MC, "magnetic tape cartridge" as per paragraph [0020, 0022], etc.) is provided, comprising: an information recording medium (e.g., - magnetic tape MT); a cartridge case (e.g., 1) that houses the information recording medium (10); and the non-contact communication medium (10).
As per claim 9, wherein 10the information recording medium is a magnetic tape (e.g., - magnetic tape MT).  
As per claims 1 and 8, however, Abe (US 2004/0101275 A1) remains silent with regard to wherein the coil unit (10b), which has an electrical device (load - i.e. circuit component (10c)) attached to terminals thereof, is configured to provide electrical power to an electrical device, i.e., the circuit component (10c) with an inductance value from 0.3 µH or more and 2.0 µH or less.  
Moreover, Abe (US 2004/0101275 A1) further remains silent regarding the circuit characteristics as set forth in claims 3 and 4.
Such coil units configured to provide electrical power to a circuit component with an  inductance value within a range of 0.3 µH to 2.0 µH, and/or the characteristics as set forth in claims 3 and 4 are well known in the art. 
As just one example, Singh et al. (US 2017/0040694 A1) discloses an analogous short-range, non-contact communication medium, wherein, as per claims 1 and 8, an antenna coil (e.g.,  (e.g., 30, 32) is configured to provide electrical power to the circuit component (e.g., electronic/electrical device (38)) with an inductance value from 0.3 µH to 2.0 µH (e.g., see, inter alia, TABLE II first and third Antenna Config., paragraphs [0072, 0092, 0093]) and/or as per claim 3, wherein 15the inductance value of the coil unit is 0.8 µH or more and 1.6 µH or less (e.g., see, inter alia, TABLE II first and third Antenna Config., paragraphs [0072, 0092, 0093]). 
As per claim 4, Singh et al. (US 2017/0040694 A1) further discloses wherein a Q-value of the antenna coil is 30 or more (e.g., see, inter alia, TABLE II first and third Antenna Config.).  
As yet another example, Noh et al. (US 2018/0212475 A1) discloses an analogous short-range, non-contact communication medium, wherein, as per claims 1 and 8, an antenna coil is provided that includes a coil unit (e.g., 112, 116), wherein the coil unit (e.g., 112, 116) is configured to provide electrical power to a circuit component with an inductance value from 0.3 µH to 2.0 µH (e.g., see, inter alia, paragraph [0009]) and/or as per claim 3, wherein 15the inductance value of the coil unit is 0.8 µH or more and 1.6 µH or less (e.g., see, inter alia, paragraph [0009]). 
Given the express teachings and motivations, as espoused by Singh et al. (US 2017/0040694 A1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the circuit characteristics, including the inductance range, Q value, the thickness, etc., as set forth in claims 1, 3, 4 and 8, to the analogous non-contact information medium using the coil unit of Abe (US 2004/0101275 A1), in 
Additionally still, given the express teachings and motivations, as espoused by Noh et al. (US 2018/0212475 A1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the circuit characteristics, including the inductance range, as set forth in claims 1, 3, and 8, to the analogous non-contact information medium using the coil unit of Abe (US 2004/0101275 A1), in order to simply meet a well-known inductance standard associated with a communication frequency of NFC's and thus provide "in the case of the NFC [near field communication] antenna, an inductance of 1 to 2 µH [] required to implement a frequency of 13.56 MHz." See paragraph [0009] of Noh et al. (US 2018/0212475 A1). That is, as is well-known, such NFC antennae operate at the standard frequency of 13.56 MHz, and as evidenced by Noh et al. (US 2018/0212475 A1), providing an inductance with the ranges set forth in claims 1, 3, and 8 to the coil unit, simply is in accordance for being in the near field communication (NFC) standard communication frequency of 13.56 MHz - nothing less, nothing more, and certainly, as an established standard, nothing that would be considered a "critical range" with unobvious results.
Additionally, as per claims 1 and 8, Abe (US 2004/0101275 A1) in view of Singh et al. (US 2017/0040694 A1) and/or Noh et al. (US 2018/0212475 A1), does not expressly disclose wherein the circuit component is provided within an inner loop of the coil unit.
Such structure, however, is known in the art.

 Given the express teachings and motivations, as espoused by Watanabe et al. (US 2004/0004789 A1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the circuit component of Abe (US 2004/0101275 A1) as being provided within an inner loop of the coil unit, as disclosed by Watanabe et al. (US 2004/0004789 A1), in order to simply reduce the footprint of the antenna/coil unit/memory chip; by incorporating the circuit component (memory chip) as being provided within an inner loop of the coil unit (206) (e.g., see Fig. 2), a reduction in the physical size of the device is easily achieved by using the unused spaced (inner portion of the antenna) as the place to locate the circuit component. No new or unobvious result is seen to be obtained by simply locating the circuit component within the inner loop of the coil, since such a simply modification and rearrangement of parts will provide the same result and allow the non-contact communication medium to operate identically in the same manner. 
In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court rejected a rigid approach to the question of obviousness, and ultimately reaffirmed that "when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273 (1976)).  
Furthermore, it has been held that the mere rearranging of parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
As per claim 6, although Abe (US 2004/0101275 A1) in combination with Singh et al. (US 2017/0040694 A1) and/or Noh et al. (US 2018/0212475 A1) and/or Watanabe et al. (US 2004/0004789 A1), remains silent with regard to wherein the memory unit includes a non-volatile memory element having a memory capacitance of 16 kilobytes or more, simply increasing the recording capacity of well-known non-volatile memories (including a memory capacitance of 16 kilobytes or more) is a well-known concept within the art.
That is, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to simply increase them memory capacitance of the memory unit of Abe (US 2004/0101275 A1) to 16 kilobytes or more, in order to provide the capability of storing more information pertaining to the cartridge, including allowing for "the data sending/receiving unit 24 [to] read[] out the usage history information of the magnetic tape cartridge MC recorded in the IC chip 10c of the cartridge memory 10 and [allow] search[ing] the usage history of the magnetic tape cartridge MC in the apparatus 20" (e.g., see paragraph [0037] of Abe (US 2004/0101275 A1)) in a manner consistent with higher memory usage. No new or unobvious result is seen to be obtained by simply increasing the data capacity of the memory unit, given the general knowledge of one having ordinary skill in the art.
As per claim 10, although Abe (US 2004/0101275 A1) remains silent with regard to wherein the information recording medium is a magnetic tape cartridge of an LTO (linear tape open) standard, Official notice is taken that magnetic tape cartridges (single reeled with leader notoriously old and well-known and ubiquitous in the art; such Officially noticed fact being capable of instant and unquestionable demonstration as being well-known.
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the magnetic tape cartridge of Abe (US 2004/0101275 A1) as being a well-known LTO (linear tape open) standard in order to simply provide a conventionally formatted magnetic tape cartridge which adheres to the ubiquitous standards of single-reeled tape cartridges including the standards provided for in LTO (linear tape open) standard.
It is noted that Applicant has not traversed the Examiner’s position regarding the Official notice’s taken, supra, in preceding rejection, as it pertains to the limitations set forth in claim 10.  This is taken to be an admission of prior art by the Applicant.  See MPEP § 2144.03 which states in part:
To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.”). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate. If applicant adequately traverses the examiner’s assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. See 37 CFR 1.104(c)(2). See also Zurko, 258 F.3d at 1386, 59 USPQ2d at 1697 (“[T]he Board [or examiner] must point to some concrete evidence in the record in support of these findings” to satisfy the substantial evidence test). If the examiner is relying on personal knowledge to support the finding of what is known in the art, the examiner must provide an affidavit or declaration setting forth specific factual statements and explanation to support the finding. See 37 CFR 1.104(d)(2).

If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.

	Emphasis added.
	Since Applicant failed to specifically point out the supposed errors in the Examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art (other than a general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice), the common knowledge or well-known in the art statement is taken to be admitted prior art, in accordance with MPEP 2144.03(c).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2004/0101275 A1) in view of Singh et al. (US 2017/0040694 A1) and/or Noh et al. (US 2018/0212475 A1) and Watanabe et al. (US 2004/0004789 A1) as applied to claim 1 above, and further in view of Kojima Yasushi et al. (JP 2014-116921 A).
See the description of Abe (US 2004/0101275 A1) in view of Singh et al. (US 2017/0040694 A1) and/or Noh et al. (US 2018/0212475 A1) and Watanabe et al. (US 2004/0004789 A1), supra.
As per claim 5, Abe (US 2004/0101275 A1) (in combination with Singh et al. (US 2017/0040694 A1) and/or Noh et al. (US 2018/0212475 A1) and Watanabe et al. (US 2004/0004789 A1)) remains silent to wherein the antenna coil is made of a copper foil having an average thickness of 16 µm or 20more.
Such antenna coil structure/composition/thickness as set forth in claim 5, are well known in the art.
inter alia, p. 10, ll. 63-66 and p. 12, l. 16 - of the enclosed Kojima Yasushi et al. (JP 2014-116921 A) document).  
Given the express teachings and motivations, as espoused by Kojima Yasushi et al. (JP 2014-116921 A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the circuit characteristics, including the wherein the antenna coil is made of a copper foil having an average thickness of 16 µm or 20more, as taught by Kojima Yasushi et al. (JP 2014-116921 A), to the analogous non-contact information medium using the coil unit of Abe (US 2004/0101275 A1) (in combination with Singh et al. (US 2017/0040694 A1) and/or Noh et al. (US 2018/0212475 A1) and Watanabe et al. (US 2004/0004789 A1)), in order to advantageously "manufacture, with high productivity, a small-sized, thin-shape and high-performance antenna module reflected with influences resulting from an electromagnetic change and a topological change caused by relatively reducing an equivalent diameter of an antenna pattern." See abstract of Kojima Yasushi et al. (JP 2014-116921 A).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2004/0101275 A1) in view of Singh et al. (US 2017/0040694 A1) and/or Noh et al. (US 2018/0212475 A1) and Watanabe et al. (US 2004/0004789 A1) as applied to claim 1 above, and further in view of Kiyosue et al. (JP 2010-200061 A).
supra.
As per claim 2, although Abe (US 2004/0101275 A1) in combination with Singh et al. (US 2017/0040694 A1) and/or Noh et al. (US 2018/0212475 A1) and Watanabe et al. (US 2004/0004789 A1) remains silent with respect to wherein a maximum outer diameter of the coil unit in a major axis direction is 20 mm or less, and a maximum outer diameter of the coil unit in a minor axis direction is 10 mm or less, simply adjusting the physical size/format of the coil dimensions in a range as set forth in claim 2 is a concept related to such coil units of antennae used in non-contact information media art, that is well known in the art.
As just one example, Kiyosue et al. (JP 2010-200061 A) discloses an analogous non-contact information media with an antenna coil unit, wherein the adjustment of circuit characteristics while reducing the size of a coil antenna for use in recording carriers, is set forth, so as to maintain communication characteristics.
That is, given the express teachings and motivations, as espoused by Kiyosue et al. (JP 2010-200061 A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide a maximum outer diameter of the coil unit in a major axis direction is 20 mm or less, and a maximum outer diameter of the coil unit in a minor axis direction is 10 mm or less of the coil unit of the combination of Abe (US 2004/0101275 A1) in view of Singh et al. (US 2017/0040694 A1) and/or Noh et al. (US 2018/0212475 A1) and Watanabe et al. (US 2004/0004789 A1), as suggested by Kiyosue et al. (JP 2010-200061 A), in order to advantageously maintain  communication characteristics by adjusting the form factor/size of the coil unit, to arrive at the dimensions set forth in claim 2, thus .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2004/0101275 A1) in view of Singh et al. (US 2017/0040694 A1) and/or Noh et al. (US 2018/0212475 A1) and Watanabe et al. (US 2004/0004789 A1) as applied to claim 1 above, and further in view of Hino (JP 2010-079451 A).
See the description of Abe (US 2004/0101275 A1) in view of Singh et al. (US 2017/0040694 A1) and/or Noh et al. (US 2018/0212475 A1) and Watanabe et al. (US 2004/0004789 A1), supra.
As per claim 7, although Abe (US 2004/0101275 A1) in combination with Singh et al. (US 2017/0040694 A1) remains silent with respect to wherein 
25the circuit component further has a resonant capacitance unit that is electrically connected to the antenna coil and has a variable capacitance value therein, such circuit elements are well-known in the art.
As just one example, Hino (JP 2010-079451 A) discloses an analogous non-contact information media (e.g., 1) with an antenna coil unit (e.g., 5), wherein 
25the circuit component further has a resonant capacitance unit that is electrically connected to the antenna coil (5) and has a variable capacitance value therein, such circuit elements are well-known in the art - e.g., see, inter alia, paragraphs [0041, 0042] of Hino (JP 2010-079451 A).
Given the express teachings and motivations, as espoused by Hino (JP 2010-079451 A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the circuit component of Abe (US 2004/0101275 A1) as further having a resonant capacitance unit that is electrically connected to the antenna coil and further .

Response to Arguments
Applicant's arguments filed February 3, 2022 have been fully considered but they are not persuasive. 
Applicant alleges at p. 5 of the Response:
Watanabe discloses a transceiver 206 (alleged as "a coil unit") provides electrical power to a memory chip 208 (alleged as "a circuit component") that is located within an inner loop of the transceiver 206. (See the Office Action, Page 6)
 
In response, Applicant respectfully disagrees and submits that Watanabe fails to disclose or suggest at least the newly amended feature "the circuit component is provided within an inner loop of the coil unit and electrically connected to the coil unit that is provided inside the recording medium cartridge" as recited in the present claim 1 and as further supported by the specification. 

Emphasis in underline in original.
The Examiner notes that, as per amended claims 1 and 8, Abe (US 2004/0101275 A1) already discloses that the circuit component (10c) is electrically connected to the coil unit (10b) that is provided inside the recording medium cartridge (MC) - see Fig. 2(a) and paragraph [0023] of Abe (US 2004/0101275 A1).
That is, Watanabe et al. (US 2004/0004789 A1) is not relied upon to show a teaching of the circuit component, which is electrically connected to the coil unit, being provided inside the recording medium cartridge. That feature is already taught and expressly disclosed by Abe (US 2004/0101275 A1).
That is, as per claims 1 and 8, Abe (US 2004/0101275 A1) in view of Singh et al. (US 2017/0040694 A1) and/or Noh et al. (US 2018/0212475 A1), does not expressly disclose wherein the circuit component is provided within an inner loop of the coil unit.
Such structure, however, is known in the art.
Watanabe et al. (US 2004/0004789 A1) discloses an analogous short-range, non-contact communication medium, wherein, as per claims 1 and 8, an antenna coil is provided that includes a coil unit (e.g., 206) that is electrically connected to a circuit component (e.g., memory chip (208)) and formed on a support substrate (e.g., "thin flexible substrate" as per paragraph [0057]), wherein the coil unit (e.g., 206) is configured to provide electrical power to the circuit component (e.g., 208); as per claims 1 and 8, the circuit component (208) is provided within an inner loop of the coil unit (206) (e.g., see Fig. 2 and paragraph [0057]).
 Given the express teachings and motivations, as espoused by Watanabe et al. (US 2004/0004789 A1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the circuit component of Abe (US 2004/0101275 A1) as being provided within an inner loop of the coil unit, as disclosed by Watanabe et al. (US 2004/0004789 A1), in order to simply reduce the footprint of the antenna/coil unit/memory chip; by incorporating the circuit component (memory chip) as being provided within an inner loop of the coil unit (206) (e.g., see Fig. 2), a reduction in the physical size of the device is easily achieved by using the unused spaced (inner portion of the antenna) as the place to locate the circuit component. No new or unobvious result is seen to be obtained by simply locating the circuit component within the inner loop of the coil, since such a simply modification and rearrangement of parts will provide the same result and allow the non-contact communication medium to operate identically in the same manner. 
In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court rejected a rigid approach to the question of obviousness, and ultimately reaffirmed that "when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273 (1976)).  
Furthermore, it has been held that the mere rearranging of parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Applicant alleges at page 6 of the Response:
Applicant notes that the antennas in Table II of Singh or Noh are double inductive coil antennas with 4-terminals or 3-terminals. In contrast, the antennas in the present application or Abe are a single inductive coil antenna with 2-terminals. An ordinary skill in the art would not have been obvious to modify Abe (a single inductive coil antenna) in view of Singh to arrive at the present claims, because the Specification demonstrates unexpected results that the coil unit used in the recording medium cartridge is configured to generate maximum electrical power to circuit component such as an IC chip for cartridge memory when the inductance value of the coil unit is from 0.3 µH to 2.0 µH. See, M.P.E.P. §2144.05 (III) (2014). 


Emphasis in underline in original.
The Examiner notes that the claimed invention is not limited to a "single inductive coil antenna with 2-terminals," as argued by the Applicant. That is, nothing in the claimed invention precludes the number of terminals that may be connected used in a near-field communication antenna.
As noted, e.g., by Singh et al. (US 2017/0040694 A1) in the Technical Field of invention section, "[t]he present disclosure relates generally to the wireless transmission of electrical energy and data. More specifically, this application relates to an antenna that facilitates the wireless transmission of data and electrical energy at multiple operating frequency bands." Such a technical field is readily applicable to the field of use of the antenna of Abe (US 2004/0101275 A1). Moreover, Singh et al. (US 2017/0040694 A1) further discloses a two-terminal embodiment in Fig. 5. 
Regarding the Applicant's allegation of "unexpected results" as it pertains to the specific claimed inductance value range (see Response, at pp. 6-7), the Examiner maintains that the claimed inductance range is met by teachings of Singh et al. (US 2017/0040694 A1) and/or Noh et al. (US 2018/0212475 A1), with a supporting rationale to combine with the base refence to Abe (US 2004/0101275 A1), for the reasons as set forth in the rejection, supra. 
For the foregoing reasons, the Examiner maintains a prima facie case of obviousness in view of the reference evidence. Based on the totality of the record, including due consideration of Applicants' arguments, the Examiner determines that the preponderance of evidence weighs most heavily in favor of obviousness within the meaning of 35 USC, section 103, for the reasons articulated above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577. The examiner can normally be reached Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KLIMOWICZ/Primary Examiner, Art Unit 2688